Case 4:14-cr-00136-SDJ-CAN Document 618 Filed 07/29/21 Page 1 of 2 PageID #: 2974




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


   UNITED STATES OF AMERICA,                             §
                                                         §   Criminal Action No. 4:14-CR-136
   v.                                                    §   (Judge Jordan/Judge Nowak)
                                                         §
   ROBERT AARON GREEN (1)                                §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the above-referenced criminal action, the Court having

  heretofore referred the request for the revocation of Defendant Robert Aaron Green’s

  (“Defendant”) supervised release to the United States Magistrate Judge for proper consideration.

  The Court has received the Report and Recommendation of the United States Magistrate Judge

  pursuant to its order. Defendant having waived allocution before the Court as well as his right to

  object to the report of the Magistrate Judge, the Court is of the opinion that the findings and

  conclusions of the Magistrate Judge are correct.

         It is therefore ORDERED that the Report and Recommendation of United States

  Magistrate Judge is ADOPTED as the opinion of the Court.

         It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

         It is further ORDERED that Defendant be committed to the custody of the Bureau of

  Prisons for a term of ten (10) months, to run concurrently with any term imposed in the District of

  Utah Cause No. 2:12-CR-128, with a term of supervised release of fifty (50) months to follow.

         The Court further recommends the imposition of the special conditions set forth in the

  Report and Recommendation, as follows:

         You must provide the probation officer with access to any requested financial information

  for purposes of monitoring restitution payments and employment.

                                                     1
Case 4:14-cr-00136-SDJ-CAN Document 618 Filed 07/29/21 Page 2 of 2 PageID #: 2975




         You must not incur new credit charges or open additional lines of credit without the

  approval of the probation officer unless payment of any financial obligation ordered by the Court

  has been paid in full.

         You must not participate in any form of gambling unless payment of any financial

  obligation ordered by the Court has been paid in full.

         You must participate in a program of testing and treatment for drug abuse and follow the

  rules and regulations of that program until discharged. The probation officer, in consultation with

  the treatment provider, will supervise your participation in the program. You must pay any cost

  associated with treatment and testing.

         You must participate in any combination of psychiatric, psychological, or mental health

  treatment programs, and follow the rules and regulations of that program, until discharged. This

  includes taking any prescription medication that is prescribed by your treating physician. The

  probation officer, in consultation with the treatment provider, will supervise your participation in

            . You must pay any cost associated with treatment and testing.
  the program.

         You must acquire a high school equivalency certificate.

         You must reside in a residential reentry center or similar facility, in a prerelease component

  for a period of 180 days to commence upon release from confinement and must observe the rules

  of that facility. Should you obtain a residence approved by the probation officer during the 180-

  day placement, you must be released.

         The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

  Florida, if appropriate.
                 So ORDERED and SIGNED this 29th day of July, 2021.




                                                                  ____________________________________
                                                                  SEAN D. JORDAN
                                                   2              UNITED STATES DISTRICT JUDGE
